DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.
 
Status of Claims and Other Notes
Claim(s) 1, 2, 4, 7, 8, 44–48, 51–54, 58, and 59 is/are pending.
Claim(s) 3, 5, 6, 9–43, 49, 50, and 55–57 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0087262 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 April 2022 was filed after the mailing date of the final Office Action on 11 March 2022.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0068] describes "maleimide" as being an example of a non-aromatic C5–6 heterocycle. Maleimide is a five-membered heterocycle having four carbons with a chemical formula of C4H3NO4. Maleimide is a non-aromatic C4 heterocycle. Maleimide should not be described as a non-aromatic C5–6 heterocycle in paragraph [0068].
Appropriate correction is required.

Claim Objections
Claim(s) 2 objected to because of the following informalities:
Claim 2 recites the limitation "non-aromatic C5-6 a heterocycle." Claim 2 should recite "a non-aromatic C5-6 heterocycle."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim(s) 1, 2, 4, 7, 8, 44–48, 51–54, 58, and 59 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "R3 is selected from -NHSO2R4, -NHSO2OR4, -SO2NHSO2R4, -SO2NHSO2OR4 and an optionally substituted non-aromatic C5-6 heterocycle linked through a nitrogen atom." Claim 45, which is directly dependent from claim 1, recites the limitation "
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
." R3 is maleimide for "
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
" R3 is a non-aromatic C4 heterocycle and is not represented by -NHSO2R4, -NHSO2OR4, -SO2NHSO2R4, -SO2NHSO2OR4, or an optionally substituted non-aromatic C5-6 heterocycle. The metes and bound of R3 are unclear because the R3 of "
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
" is not selected from -NHSO2R4, -NHSO2OR4, -SO2NHSO2R4, -SO2NHSO2OR4 and an optionally substituted non-aromatic C5-6 heterocycle.
Claims 2, 4, 7, 8, and 44 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2, 4, 7, 8, and 44 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
." Claim 1, which claim 45 is directly dependent, recites the limitation "R3 is selected from -NHSO2R4, -NHSO2OR4, -SO2NHSO2R4, -SO2NHSO2OR4 and an optionally substituted non-aromatic C5-6 heterocycle linked through a nitrogen atom." R3 is maleimide for "
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
." R3 is a non-aromatic C4 heterocycle and is not represented by -NHSO2R4, -NHSO2OR4, -SO2NHSO2R4, -SO2NHSO2OR4, or an optionally substituted non-aromatic C5-6 heterocycle. It is unclear how the compound can be 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 of claim 45 when claim 1 requires R3 to be selected from -NHSO2R4, -NHSO2OR4, -SO2NHSO2R4, -SO2NHSO2OR4 and an optionally substituted non-aromatic C5-6 heterocycle.
Claim 46 recites the limitation "a compound as defined in claim 1" and includes all the limitation of claim 1. Therefore, claim 46 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation "a compound as defined in claim 1" and includes all the limitation of claim 1. Therefore, claim 47 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 48 and 51 are directly dependent from claim 47 and include all the limitations of claim 47. Therefore, claims 48 and 51 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites the limitation "an electrode material as defined in claim 46" and includes all the limitation of claim 46. Therefore, claim 52 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites the limitation "an electrolyte composition as defined in claim 47" and includes all the limitation of claim 47. Therefore, claim 53 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 is directly dependent from claim 53 and includes all the limitations of claim 53. Therefore, claim 54 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58 is directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claim 58 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 is indirectly dependent from claim 53 and includes all the limitations of claim 53. Therefore, claim 59 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4, 46–48, 51, and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2014/0243288 A1, hereinafter Zhang).
Regarding claim 1, Zhang discloses a compound as defined in Formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 Formula 1 (TABLE 1, [0270])
wherein, R1 and R2 are independently selected from H, F, CN, NO2, and optionally substituted alkyl (TABLE 1, [0270]);
R3 is selected from NHSO2R4, NHSO2OR4, SO2NHSO2R4, SO2NHSO2OR4 or an optionally substituted non-aromatic C5-6 heterocycle linked through a nitrogen atom (TABLE 1, [0270]);
R4 is selected from fluorine, optionally substituted C1-6alkyl, and optionally substituted C6aryl (TABLE 1, [0270]);
(Mn+)1/n is an alkali metal or alkaline earth metal cation (TABLE 1, [0270]),
wherein M is a metal and n is 1 or 2 (TABLE 1, [0270]); or
a tautomer thereof (TABLE 1, [0270]).
Regarding claim 2, Zhang discloses all claim limitations set forth above and further discloses a compound:
wherein R3 is NHSO2R4, NHSO2OR4, or a non-aromatic C5-6 heterocycle linked through a nitrogen atom (TABLE 1, [0270]).
Regarding claim 4, Zhang discloses all claim limitations set forth above and further discloses a compound:
wherein R4 is a C1-6alkyl substituted with at least one of fluorine and alkoxy or a C6aryl substituted with at least one fluorine atom (TABLE 1, [0270]).
Regarding claim 46, Zhang discloses an electrode material comprising an additive and at least one electrochemically active material (see additives, [0147]), wherein the additive comprises a compound as defined in Formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 Formula 1 (TABLE 1, [0270])
wherein, R1 and R2 are independently selected from H, F, CN, NO2, and optionally substituted alkyl (TABLE 1, [0270]);
R3 is selected from NHSO2R4, NHSO2OR4, SO2NHSO2R4, SO2NHSO2OR4 or an optionally substituted non-aromatic C5-6 heterocycle linked through a nitrogen atom (TABLE 1, [0270]);
R4 is selected from fluorine, optionally substituted C1-6alkyl, and optionally substituted C6aryl (TABLE 1, [0270]);
(Mn+)1/n is an alkali metal or alkaline earth metal cation (TABLE 1, [0270]),
wherein M is a metal and n is 1 or 2 (TABLE 1, [0270]); or
a tautomer thereof (TABLE 1, [0270]).
Regarding claim 47, Zhang discloses an electrolyte composition comprising a compound as defined in Formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 Formula 1 (TABLE 1, [0270])
wherein, R1 and R2 are independently selected from H, F, CN, NO2, and optionally substituted alkyl (TABLE 1, [0270]);
R3 is selected from NHSO2R4, NHSO2OR4, SO2NHSO2R4, SO2NHSO2OR4 or an optionally substituted non-aromatic C5-6 heterocycle linked through a nitrogen atom (TABLE 1, [0270]);
R4 is selected from fluorine, optionally substituted C1-6alkyl, and optionally substituted C6aryl (TABLE 1, [0270]);
(Mn+)1/n is an alkali metal or alkaline earth metal cation (TABLE 1, [0270]),
wherein M is a metal and n is 1 or 2 (TABLE 1, [0270]); or
a tautomer thereof (TABLE 1, [0270]).
Regarding claim 48, Zhang discloses all claim limitations set forth above and further discloses an electrolyte composition further comprising:
a compatible organic (see THF, [0263]) or aqueous solvent (see water, [0263]).
Regarding claim 51, Zhang discloses all claim limitations set forth above and further discloses an electrolyte composition, further comprising:
a compatible solvating polymer (see preparation, [0147]).
Regarding claim 58, Zhang discloses all claim limitations set forth above and further discloses a compound:
wherein M is Li, Na, or K, and n is 1 (TABLE 1, [0270]).

Allowable Subject Matter
Claim(s) 45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, alone or in combination, does not disclose, teach, or suggest the following distinguishing feature(s):
A compound of selected from 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
; 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
; 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
; and 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; or a tautomer thereof.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 7, 8, 44–48, 51–54, 58, and 59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725